If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 30, 2019
               Plaintiff-Appellee,

v                                                                    No. 342340
                                                                     Kent Circuit Court
HARRY ANTHONY CHILDRESS III,                                         LC No. 17-003925-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and SERVITTO and STEPHENS, JJ.

PER CURIAM.

       Defendant, Harry Anthony Childress III, appeals by delayed leave granted1 the sentence
imposed by the trial court for his conviction by guilty plea of absconding on or forfeiting a bond.
MCL 750.199a. The trial court sentenced defendant to 18 to 48 months in prison for that
conviction, to be served consecutively to his additional prior sentences. On appeal, defendant
argues that the trial court imposed a consecutive sentence without adequate justification, entitling
him to a remand. We affirm.

        On January 17, 2017, defendant pleaded guilty to one count of delivery/manufacture of
less than 50 grams of cocaine, heroin, or another narcotic, MCL 333.7401(2)(a)(iv), and one
count of possession of less than 25 grams of cocaine, MCL 333.7403(2)(a)(v). The trial court
scheduled the sentencing hearing to occur on March 9, 2017. Defendant was a no show. The
trial court issued a bench warrant for defendant’s arrest, and he was later found and arrested on
April 17, 2017, resulting in a charge in the instant case of absconding on or forfeiting a bond in
violation of MCL 750.199a. Defendant pleaded guilty to the charge, and the trial court
sentenced him to 18 to 48 months in prison, to be served consecutively to his sentences for his
drug-related convictions. The trial court credited him with 116 days served.


1
  People v Childress, unpublished order of the Court of Appeals, entered March 30, 2018
(Docket No. 342340).




                                                -1-
       “In Michigan, concurrent sentencing is the norm, and a consecutive sentence may be
imposed only if specifically authorized by statute.” People v Bailey, 310 Mich. App. 703, 723;
873 NW2d 855 (2015) (quotation marks and citation omitted). The purpose of the consecutive
sentence statutes is “to enhance the punishment imposed upon those who have been found guilty
of more serious crimes and who repeatedly engage in criminal acts.” People v Smith, 423 Mich.
427, 445; 378 NW2d 384 (1985).

       “[T]he decision to impose a consecutive sentence when not mandated by statute is
reviewable for an abuse of discretion.” People v Norfleet, 317 Mich. App. 649, 664; 897 NW2d
195 (2016). A trial court abuses its discretion when it chooses an outcome falling outside the
range of principled outcomes. People v Babcock, 469 Mich. 247, 269; 666 NW2d 231 (2003).
To facilitate appellate review, the trial court must set forth on the record its reasons for choosing
to impose a consecutive sentence. Norfleet, 317 Mich. App. at 664-665.

       The parties agree that the trial court had the discretion to impose a consecutive sentence
pursuant to MCL 768.7b(2)(a), which provides in pertinent part:

       (2) . . .if a person who has been charged with a felony, pending the disposition of
       the charge, commits a subsequent offense that is a felony, upon conviction of the
       subsequent offense or acceptance of a plea of guilty . . . the following shall apply:

       (a) Unless the subsequent offense is a major controlled substance offense, the
       sentences imposed for the prior charged offense and the subsequent offense may
       run consecutively.

Defendant’s underlying convictions, delivery/manufacture of a controlled substance and cocaine
possession, were felonies under Michigan law.              See MCL 333.7401(2)(a)(iv); MCL
333.7403(2)(a)(v). Defendant’s conviction of absconding on bond was also a felony. See MCL
750.199a. Defendant committed the absconding on bond felony before he was sentenced for his
underlying drug-related felony convictions, making defendant eligible for a consecutive sentence
pursuant to MCL 768.7b(2)(a). Therefore, imposing a consecutive sentence for the absconding
on bond conviction was within the trial court’s discretion.

        The parties disagree on the issue of whether the trial court provided an adequate or
sufficient justification for imposing a consecutive sentence. We agree with the prosecution.

        At defendant’s sentencing hearing for his absconding on bond conviction, the trial court
referred in detail to defendant’s criminal record and the circumstances of the absconding offense.
The court noted that defendant was 22 years old and that he had repeatedly engaged in criminal
acts, resulting in four prior “low-severity” felony convictions, five prior misdemeanor
convictions, a juvenile record, four different jail sentences, and two periods of probation. The
trial court then described the circumstances of the absconding on bond offense as follows:

              This is not your average absconding here. What you did, sir, when the
       police attempted to pull you over, you fled at a high rate of speed. You drove
       through a wooden sign and entered a trailer park where people were walking and



                                                 -2-
       could have been seriously injured. You drove over a large stake. You drove
       through two—two yards. You struck a power box before stopping.

               Then you fled on foot and you were laying [sic] on your stomach when—
       between two cars when the police found you. And you had drugs on you, and
       evidently, before you left the car, Ms. [Maya] Williams was your passenger. You
       inserted [the drugs] in her vagina.[2] This is not a good set of circumstances, sir.

The trial court then stated that it would sentence defendant in accordance with his plea
agreement, which called for a sentence within the guidelines range of 10 to 23 months, but that
the sentence would run consecutive to the sentences for his prior drug-related convictions.

        As defendant notes, the trial court did not explicitly tie its justification for a consecutive
sentence to its remarks at sentencing. However, considering that the only matter before the court
at the August 10, 2017 sentencing hearing was sentencing defendant on the absconding on bond
conviction, the plea agreement entailed the prosecutor recommending a minimum sentence
within the 10 to 23-months guidelines range but taking no position on a potential consecutive
sentence, and defense counsel specifically asking that the sentence run concurrently to
defendant’s previous sentence, it cannot seriously be argued that the court’s comments bore no
relationship to its decision to impose a consecutive sentence.3 Viewing the sentencing transcript
as a whole, we conclude that the trial court provided adequate, particularized reasons for
imposing a consecutive sentence. The trial court emphasized defendant’s substantial criminal
record at a young age, his dangerous conduct during the absconding event that put others at risk
of harm, the extraordinary lengths to which he went to elude the police, and the fact that he
continued to engage in the illegal possession of drugs, despite his recent drug-related
convictions. Accordingly, we conclude that the trial court adequately justified its decision to
impose a consecutive sentence, and that such decision was not outside the range of reasonable
and principled outcomes. Norfleet, 317 Mich. App. at 664; Babcock, 469 Mich. at 269.

       In light of the foregoing, we reject defendant’s challenge to the trial court’s imposition of
a consecutive sentence and request for a remand. The trial court was authorized to impose a




2
  As defendant points out in his brief to this Court, the presentence investigator records that Ms.
Williams said defendant handed her the drugs and she inserted them into her body. We do not
take the trial court’s remarks as literally as does defendant; it was apparent what the trial court
meant.
3
  By contrast, Norfleet entailed multiple consecutive sentences, and this court held that “a trial
court may not impose multiple consecutive sentences as a single act of discretion . . . . The
decision regarding each consecutive sentence is its own discretionary act and must be separately
justified on the record.” Norfleet, 317 Mich. App. at 665. We do not find merit in defendant’s
contention that the trial court only meant its remarks to apply to the selection of a minimum
sentence.



                                                 -3-
consecutive sentence at its discretion, and it provided sufficient rationale on the record to support
its decision.4

       Affirmed.



                                                              /s/ Jane M. Beckering
                                                              /s/ Deborah A. Servitto
                                                              /s/ Cynthia Diane Stephens




4
  In passing, defendant asks this Court to remand the matter to the trial court so it can “articulate
its rationale for denying [defendant] boot camp.” The record indicates that defendant filed a
petition for boot camp on the day of sentencing. The trial court stated that it would make a
decision on the request whenever it received a letter stating that defendant was eligible for boot
camp. The court further stated, “They contact me when he becomes eligible.” Defendant asserts
in his brief to this Court that he is now eligible for boot camp and the trial court has denied his
initial request for approval. However, there is no record evidence supporting either of these
assertions, nor has defendant provided any information beyond its assertion that defendant is
eligible for boot camp, that the court received notice of his eligibility, or that the court denied
defendant’s request to participate in boot camp. Accordingly, defendant has not shown the need
for a remand. Defendant must do more than simply announce his position and then leave it to
this Court to “discover and rationalize the basis for his claim.” People v Cameron, 319 Mich
App 215, 228 n 7; 900 NW2d 658 (2017), citing Yee v Shiawassee Co Bd of Comm’rs, 251 Mich
App 379, 406; 651 NW2d 756 (2012).



                                                 -4-